DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4-5, 8, 11-12, 15, 18-19, 21-22, 24-29, 31, and 33-34 are pending in this application.

Claim Rejections - 35 USC §112(b) Withdrawn
In the office action dated 10/5/21, the examiner rejected claims 1, 8, and 15 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  In response, the applicants pointed out that the "off-chain transaction records" include "information describing respective blockchain transactions that occurred using the blockchain," but are recorded in "off-chain storage separate from a blockchain."   The rejection is withdrawn.  


Claim Objections 
The examiner is objecting to claim 33 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, 11-12, 15, 18-19, 21-22, 24-29, 31, and 34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Armstrong (20150262137) in view of Eksten (20180157825), Batra (20180137465), and Muro (20050044283).
Regarding claim 1, Armstrong discloses  
a computer-implemented method for discovering and correcting missing or erroneous information in modifiable off-chain transaction records using unmodifiable blockchain transaction records, the method comprising: 
recording, by a device of a blockchain member and in off-chain storage separate from a blockchain, a plurality of off-chain transaction records that include respective information describing respective blockchain transactions that occurred using the blockchain, the plurality of off-chain transaction records including a given off-chain transaction record comprising second information describing a given blockchain transaction that occurred using the blockchain correcting missing or erroneous information in one or more of the plurality of off-chain transaction records, including, obtaining, by the device of the blockchain member through [a bridge module] that connects a first data interface of the blockchain member with a second data interface of the blockchain, a blockchain transaction record that is selected from a blockchain ledger maintained in the blockchain, wherein the blockchain transaction record includes first information describing the given blockchain transaction
([0016] and [0020]-[0021]).

comparing, by the device of the blockchain member, the blockchain transaction record with the given off-chain transaction record; 
determining, by the device of the blockchain member and based on the comparing, that the second information of the given off-chain transaction record is inconsistent with the first information of the blockchain transaction record based on (i) the first information having one or more [dimensions of information describing] the given blockchain transaction that are not present in the second information or (ii) a first [value] of a description of the given blockchain transaction in the first information being different from a second [value] of the description of the given blockchain transaction in the second information; and 
in response to the determining that the second information of the given off-chain transaction record is inconsistent with the first information of the blockchain transaction record, performing, by the device of the blockchain member, a reconciliation operation on the given off-chain transaction record based on the blockchain transaction record that makes the second information of the off-chain transaction record match the first information of the blockchain transaction record, the reconciliation operation including making one or more changes to the second information of the given off-chain transaction record 
([0022] and [0027]).

Armstrong does not disclose 
recording, by the device of the blockchain member and, into the blockchain ledger maintained in the blockchain, reconciliation data comprising (i) an identification of the blockchain member that performed the reconciliation operation and an identification of the one or more changes made, by the blockchain member, to the given off-chain transaction record
Batra teaches 
recording, by the device of the blockchain member and, into the blockchain ledger maintained in the blockchain, reconciliation data comprising (i) an identification of the blockchain member that performed the reconciliation operation and an identification of the one or more changes made, by the blockchain member, to the given off-chain transaction record 
([0033]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Armstrong to include 
recording, by the device of the blockchain member and, into the blockchain ledger maintained in the blockchain, reconciliation data comprising (i) an identification of the blockchain member that performed the reconciliation operation and an identification of the one or more changes made, by the blockchain member, to the given off-chain transaction record based on the teaching of Batra.  
The motivation being to record the corrections to the public blockchain for future contact reference and as warning for possible future occurrence of the same issue.  See paragraph 33. 

Armstrong also does not disclose 
(the data being recorder and reconciled) “dimensions of information describing” and “value”.
Eksten teaches 
(the data being recorder and reconciled) “dimensions of information describing” and “value” 
([0181]-[0182] and [0175]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Armstrong to include 
based on the teaching of Eksten.  
The motivation being to have multitudes of data and be able to identify them in some unique way for easier comprehension.  See para 173-176.

Armstrong also does not disclose 
[a bridge module]
Muro teaches 
[a bridge module] 
([0078] The interface module-LSI (Large Scale Integration) 14A functions as a second processing unit (a second transfer processing unit) controlling data transfer between the interface module 10A or 20A and the PCI bridge module 30 through the PCI bus 51 or 52 according to an instruction from the CPU 11A. The interface module-LSI 14A is provided with the data buffer 15. The data buffer 15 is configured with a DDR (Double Data Rate)-SDRAM, for example, which temporarily stores data to be transferred to the PCI bridge module 40A or data transferred from the PCI bridge module 40A).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Armstrong to include 
[a bridge module] based on the teaching of Muro.  
The motivation being to decrease the load on the CPU and the number of PCI accesses to realize improvement of the input/output performance.  See paragraph 38.

Regarding claim 4, Armstrong discloses  
“the blockchain transaction record that is selected from the blockchain ledger maintained in the blockchain comprises: sending, by the blockchain member, a specified condition to a reconciliation service provider of the blockchain; and receiving, by the blockchain member, the blockchain transaction record returned by the reconciliation service provider”
(The examiner notes that the prior art teaches the conditions/types of information transmitted.  The teaching is found in paragraph [0028]).

Regarding claim 5, Armstrong discloses  
“wherein the specified condition comprises at least one of a moment at which the blockchain transaction record is created, a blockchain member that participates in a blockchain transaction corresponding to the blockchain transaction record, a condition indicating that the blockchain 
(The examiner notes that the prior art teaches the conditions/types of information transmitted.  The teaching is found in paragraph [0028]).

Claim 8 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 5.

Regarding claim 21, Armstrong discloses  
“the reconciliation service provider uses the specified condition to perform subsequent selection operations in which the reconciliation service” 
([0016]).

Regarding claim 22, Batra discloses  
“wherein the reconciliation data comprises an indication that a change has been made to the given off-chain transaction record”
([0033]).
The motivation being to record the corrections to the public blockchain for future contact reference and as warning for possible future occurrence of the same issue.  See paragraph 33. 

Regarding claim 24, Armstrong discloses  

([0019]).

Regarding claim 25, Armstrong discloses  
“reconciliation service provider uses the specified condition to perform subsequent selection operations in which theApplication No. : 17/035,305 Filed: September 28, 2020Page: 9of12reconciliation service provider selects subsequent blockchain transactions to provide to the blockchain member”
 ([0016]).

Claim 26 is rejected using the same rationale that was used for the rejection of claim 22.

Regarding claim 27, Armstrong discloses  
“the blockchain ledger includes a plurality of blockchain transaction records that record information associated with asset transfer operations occurring on the blockchain”


Regarding claim 28, Armstrong discloses  
“the reconciliation service provider uses the specified condition to perform subsequent selection operations in which the reconciliation service provider selects subsequent blockchain transactions to provide to the blockchain member”
([0016]).

Claim 29 is rejected using the same rationale that was used for the rejection of claim 22.

Claim 31 is rejected using the same rationale that was used for the rejection of claim 24.

Claim 35 is rejected using the same rationale that was used for the rejection of claim 25.

	

Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. 

The applicant’s 35 USC 112 arguments are moot because rejections are withdrawn.  

The applicant’s 35 USC 101 arguments are moot because rejections are withdrawn.  

In response to applicant's argument that: 
“35 U.S.C. §103… (Armstrong) discussion of assembling codes into a private key does not teach or suggest determining… comparison of a "blockchain transaction record with [a] given off-chain transaction record…” based on (i) the first information having one or more dimensions of information describing the given blockchain transaction that are not present in the second information or (ii) a first value of a description of

the examiner respectfully disagrees.   First, the examiner would like to address the broad and permissible interpretations of the few elements within the claims.   The examiner stated before that a quick read of the specification shows that “dimension” are simply a way of describing general data.   See para 41 stating “for example, include one or more of the following dimensions: a time period including a creation moment of the blockchain transaction record, a blockchain member participating in a blockchain transaction corresponding to the blockchain transaction record”.  Similarly, the examiner previously noted that the term “values” is not specified in specification; thus, it is subject to a broad interpretation.  The specification has only “comparison value” used for measuring consistency between on and off chain information.  But not an independent value as used in the claims.  Yet, because the applicant had been insistent on these terms as used in blockchain technology, the examiner obliged and searched for prior art that uses similar terms in describing their data elements.  See Eksten the value is a primitive type) or a complex type (the value is a data type), key name which may be used to reference the key definition, key comments which may include a description of what property of the raw data the key refers to”.
Second, Armstrong teaches a reconciliation/restoration process between the public and private chain data differences.  See [0022] – “local controller transfers a private key… to a local storage connected to a processor and transfers the value of the Bitcoin address in the register to the vault… offline distribution module distributes the codes to remote distributed storage locations, removes the private key of the Bitcoin address of the vault from the local storage... The restoration interface receives at least some of the codes into which the private key for Bitcoin address of the vault has been split… local controller restores the private key of the Bitcoin address of the vault from the local storage, and restores the value for the Bitcoin address in the register from the vault… [0027] … processor selects a first transfer set of the Bitcoin addresses for cold storage in a first vault. The processor transfers at least a portion of each of the Bitcoin 









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
	
/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698